Citation Nr: 1215016	
Decision Date: 04/25/12    Archive Date: 05/03/12

DOCKET NO.  02-11 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to waiver of recovery of overpayment of VA nonservice-connected pension benefits in the amount of $21,017.


REPRESENTATION

Appellant represented by:    Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Millikan, Counsel



INTRODUCTION

The Veteran served on active military duty from July 1965 to February 1969.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from June and December 2001 decisions by the Cleveland, Ohio, Committee on Waivers and Compromises, of the Department of Veterans Affairs (VA) and a September 2007 Board remand.

In May 2007, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.


FINDINGS OF FACT

1.  Effective from December 1995, the Veteran was in receipt of non-service-connected pension benefits. 

2.  In a March 1996 letter, the Veteran was notified that the amount of pension benefits was based on his having no countable income.  Listed as included in countable income were Social Security Administration (SSA) benefits.  

3.  The evidence of record indicates the Veteran was in receipt of SSA benefits since July 1998.

4.  VA was notified in June 2000 that the Veteran was in receipt of SSA benefits.  VA notified the Veteran of this information and requested additional information in a June 2000 letter.  

5.  The evidence of record does not show any bad faith, misrepresentation, or fraud by the Veteran, but demonstrates that recovery of the indebtedness is not against the principles of equity and good conscience.



CONCLUSION OF LAW

The criteria for waiver of recovery of the overpayment of VA pension benefits have not been met.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 1.911, 1.965 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  VCAA provisions are not applicable to waiver of recovery of overpayment claims found in 38 U.S.C.A. § 5300, because Chapter 53 contains its own notice provisions.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002); see also Lueras v. Principi, 18 Vet. App. 435, 438-39 (2004) (noting that VCAA provisions are inapplicable to waiver of indebtedness claims).  Accordingly, VCAA provisions are not applicable in this matter. 

When a debt results from a participation in a VA benefits program, the veteran must be informed of the reasons for the debt, the exact amount of the debt, and the collection methods to be employed.  38 C.F.R. § 1.911(b), (d).  The veteran must also be notified of his rights and remedies, specifically, that he may informally dispute the creation or amount of debt, that he may request a waiver, and that he may request a hearing.  38 C.F.R. § 1.911(c), (d).  Here, October 2000 and November 2000 letters provided the required information to the Veteran. 

This appeal was remanded by the Board in September 2007.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a Court or Board remand confers upon the appellant the right to compliance with that order).  That remand requested that the RO request a financial status report from the Veteran.  The RO sent the Veteran letters in March 2010 and May 2010 requesting current financial information.  The Veteran never provided his current financial status.  Assisting the Veteran "is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Board cannot force the Veteran to provide the relevant information.  Although the only information of record is from 2001, the Board finds that there has been substantial compliance with its prior remand, as the RO met its duty to attempt to obtain such information.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).  Accordingly, the Board finds that it may proceed to adjudication of this appeal. 

The Veteran has not challenged the validity of the creation of, or the amount of, the overpayment/debt.  This decision is thus limited to the issue of entitlement to waiver of the overpayment.  See Schaper v. Derwinski, 1 Vet. App. 430, 437 (1991) (holding that when the validity of a debt is challenged, a threshold determination must be made on that question prior to a decision on waiver of indebtedness).  The Veteran requests waiver of the entire debt. 

Absent fraud, misrepresentation, or bad faith, waiver of indebtedness may be authorized where collection of the debt would be against equity and good conscience.  38 U.S.C.A. § 5302(b); 38 C.F.R. § 1.965(b).  In essence, equity and good conscience means fairness to both the veteran and to the government.  38 C.F.R. § 1.965(a).  Equity and good conscience involves a variety of elements:  (1) fault of the debtor; (2) balancing of the faults (weigh fault of debtor against VA fault); (3) undue hardship (whether collection would deprive debtor or family of basic necessities); (4) whether recovery would defeat the purpose of the benefit (whether recovery would nullify the objective for which benefits were intended); (5) unjust enrichment (failure to make restitution would result in unfair gain by the debtor); and (6) changing position to one's detriment (reliance on VA benefits results in relinquishment of valuable right or incurrence of a legal obligation).  38 C.F.R. § 1.965.  The list of elements is not all-inclusive.  38 C.F.R. § 1.965(a); Ridings v. Brown, 6 Vet. App. 544, 546 (1994) (holding that VA must address all relevant factors in determining whether to exercise its equitable discretion in a waiver of indebtedness claim). 

VA pension benefits are payable to a Veteran of a period of war who is permanently and totally disabled from nonservice-connected disability not the result of any willful misconduct.  38 U.S.C.A. § 1521(a) (West 2002).  Basic entitlement to such pension exists if, among other things, the Veteran's annual income is not in excess of the maximum annual pension rate (MAPR).  38 C.F.R. §§ 3.3(a)(3), 3.23(a), (b), (d)(4) (2011).  In determining annual income, all payments of any kind or from any source are counted as income during the 12-month annualization period in which received unless specifically excluded under 38 C.F.R. § 3.272.  38 C.F.R. § 3.271(a) (2011).  The following are excluded from countable income for the purpose of determining entitlement to pension:  welfare; maintenance; VA pension benefits, payments under Chapter 15, including accrued pension benefits; reimbursement for casualty loss; profit from sale of property; joint accounts (accounts in joint accounts in banks and similar institutions acquired by reason of death of the other joint owner); medical expenses that are in excess of five percent of the MAPR; and various other inapplicable items.  38 C.F.R. § 3.272 (2011).  SSA income is not specifically excluded under 38 C.F.R. § 3.272, and therefore is included as countable income. 

Effective from December 1995, the Veteran was in receipt of nonservice-connected pension benefits.  In a March 1996 letter, the Veteran was notified that the amount of his pension benefits was based on his having no countable income.  Listed as included in countable income was SSA benefits.  The evidence of record indicates the Veteran began receiving SSA benefits in July 1998.  VA was notified in June 2000 that the Veteran was in receipt of SSA benefits.  VA notified the Veteran of this information and requested additional information in a June 2000 letter.  

Here, the Veteran has provided lay testimony in multiple written statements and at the Board hearing that he is below the poverty level.  He asserts that paying back the debt would cause an undue burden on him as his expenses are higher than his income without the VA pension benefits.  He also asserted that he thought he could have both SSA benefits and VA pension benefits.  He also indicated that while he was applying for SSA benefits, he kept his veterans service organization (VSO), a non-VA organization, fully informed and was assured that it was fine.  At the 2007 Board hearing, he noted that the debt was close to being paid off.  The Veteran's last Financial Status Report was submitted in March 2001.  It indicated monthly expenses of $550 for rent, food, utilities, and transportation.  It also indicated SSA income of $524 per month.  He had $200 savings in his bank account.  

Based on a review of the above, the Board finds that the evidence of record does not support a grant of waiver of the Veteran's overpayment.  The evidence of record does not demonstrate any bad faith, fraud, or misrepresentation by the Veteran.  See 38 U.S.C.A. § 5302(b); 38 C.F.R. § 1.965(a).  He has stated that, despite the notice provided to him by VA which clearly indicated his benefits would be reduced if he had SSA income, any such overpayment should be waived.  The Veteran stated that he thought he could have both SSA and pension benefits and that his VSO was aware that he was applying for SSA benefits.  Nevertheless, the Veteran does not dispute that he owes the full debt amount.  In view of this acknowledgement by him, the Board will, for the sake of this decision, not further address the question of bad faith, fraud, or misrepresentation by the Veteran - a finding of which would preclude the possibility of waiver.  Instead, the Board will focus on the more favorable matters of waiver of the debt. 

The Board finds, however, that the evidence of record demonstrates that collection of the debt would not be against equity and good conscience.  38 U.S.C.A. § 5302(b); 38 C.F.R. § 1.965(b).  The creation of the overpayment was the Veteran's fault because he failed to comply with his regulatory duty to report his SSA benefits and continued to receive disability benefits to which he was not legally entitled.  Although the Veteran asserts that he was unaware of the reporting requirement, this does not obviate his regulatory duty as a recipient of VA benefits to report a change in condition or receipt of benefits.  VA is not at fault in the creation of the overpayment because it notified the Veteran at the time of his pension award that the amount of his benefits would be reduced if he was in receipt of SSA benefits.  Additionally, the Veteran's VSO is not a VA organization.  Furthermore, when VA learned of the SSA benefits in June 2000, it acted promptly to reduce the compensation benefits accordingly by sending the Veteran that same month.  

Furthermore, waiving the overpayment would cause unjust enrichment to the Veteran because he would be allowed to retain funds to which he was not legally entitled.  The Veteran may have changed his position in reliance on the benefit amount, as he was relying on the pension benefits to pay his monthly bills.  Moreover, recovery does not defeat the purpose of the benefits because the Veteran is currently able to make monthly payments.  Lastly, the evidence of record does not demonstrate that recovery would not create an undue hardship because the Veteran has not provided current financial status reports despite requests to do so.  Thus, the Board must assume that the Veteran is able to meet his monthly obligations and continue to pay the debt as he has been doing.  Accordingly, recovery of the overpayment and collection of the debt is not against equity and good conscience. 

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Waiver of overpayment of nonservice-connected pension benefits is denied.



____________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


